DECISION
This case has been heard by the High Court to determine the title to the land Malaesa situated in Tualatai County. *425Afoa a chief of Taputimu has filed a survey of the land for registration and Satele the County Chief of Tualatai has filed an objection to the registration of the land in the name of Afoa as Chief.
Where the question of ownership of land is in dispute and there is no written record or paper showing a positive title the best evidence of ownership is the answer to the question who has been using the land in dispute for the past twenty years or more under a claim of right and without objection by other parties.
Afoa is a man about fifty years old and has held the matai name Afoa for about twenty-two years. It is his testimony and that of his witnesses that he has used this land as his own not only for the past twenty-two years but that as a boy it was used by his predecessors and planted in taro, coconuts, etc. Two descendants of two previous holders of the name Afoa also testified that during their lives and memory — and they were both well along in years — that the land in question was used exclusively by the Afoa family under a claim of right without objection from Satele. Satele testified that the land belonged to the Satele family and that a former holder of the name assigned the land to an Afoa to use but did not give him the title which was retained by Satele. Satele also testified that the Afoa family owned no lands of their own, that the several lands used by them are all the property of Satele.
It appears that all the copra on the land in question had been cut in the name of Afoa for many years and that the present holder of the name Afoa has been one of the largest producers of copra in Tualatai County. No claim to the surplus copra checks issued by the Government has ever been made by Satele. These checks have been paid to Afoa without question.
Witnesses for Satele were as positive as were Afoa’s witnesses that the land in question was merely assigned to *426Afoa by Satele and that the title is still in Satele, but actions speak louder than words and in the absence of written records of title the court must look at conditions as they exist and have existed and these conditions do not support the idea that the Afoa family have no lands except through the kindness of Satele or that the Afoa family should have worked the land in question for over twenty years at least and taken all the fruit and profits therefrom without objection from Satele unless the land actually belonged to the Afoa family.
Satele and Afoa are members of a large family. Afoa claims the right as matua to name Satele and Satele claims the right to name Afoa. This question will not be decided in this case but it is evident that the mutual obligations of the two families and their rights and interests in the land have become confused during the passage of many years. It is regretted that a settlement of this case could not have been made out of court. Every opportunity was given the parties to get together for a settlement but after two adjournments of the case for this purpose the parties reported their inability to come together for this purpose. It was stated in court that Afoa if successful in this case intended to sell the land in question. It is a bad thing for Samoans to sell their land whether to another Samoan or a half-caste or a white man, as the Samoan lands are the chief support of a Samoan family. Afoa must have the consent of the members of the Afoa family before he sells this property and the sale must be approved by the proper authorities of the Government.
JUDGMENT FOR AFOA holding that the title of the land Malaesa is in him as the matai of the Afoa family. Costs of $35.00 to be paid by Satele.